internal_revenue_service number release date index number ---------------------- ----------------------------- ---------------------------------- --------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number ------------------- refer reply to cc corp plr-120901-11 date date legend parent fsub1 sub1 sub2 sub3 sub4 ---------------------------------------------------------------------------------------------------- ---------------------------- ---------------------------------------------------------------------------------------------------- ------------------------- ---------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------- ------------------------ ---------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------- ----------------------- ---------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------- ----------------------- ---------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------- ----------------------- month ---------------------- date --------------------------- b ------------- dear ----------------- this letter responds to your letter dated date in which you requested rulings regarding certain federal_income_tax consequences of a series of proposed transactions collectively the proposed transaction the information submitted in that letter is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination summary of facts parent wholly owns fsub1 and fsub1 wholly owns sub1 parent and fsub1 are foreign_corporations sub1 is a domestic_corporation sub1 is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return the sub group which includes sub2 sub3 and sub4 sub1 wholly owns sub2 sub2 in turn wholly owns sub3 and sub3 in turn wholly owns sub4 sub2 sub3 and sub4 are domestic corporations during month in a transaction unrelated to the proposed transaction sub1 acquired all the stock of sub2 from fsub1 on date in a transaction unrelated to the proposed transaction sub3 acquired all the stock of sub4 from sub2 the sub4 acquisition prior to the proposed transaction intercompany obligations exist between sub3 and sub2 sub3 and other members of the sub group and sub2 and other members of the sub group in particular sub3 holds a receivable that is due from sub2 the receivable prior to the proposed transaction the receivable continually fluctuates in amount and is expected to account for approximately of sub3’s gross assets based on fair_market_value additionally sub3 is the obligor on a series of intercompany notes due to sub2 in the aggregate amount of approximately dollar_figureb the debt proposed transaction for what are represented to be valid business reasons taxpayer intends to complete the proposed transaction as follows sub3 will contribute the receivable to sub4 in constructive exchange for additional shares of sub4 stock of equal value the exchange sub3 will convert by way of either i state law elective conversion into a u s limited_liability_company sub3 llc that is disregarded as separate from sub2 for federal_income_tax purposes or alternatively ii sub2 forming sub3 llc as an entity disregarded as separate from sub2 for federal_income_tax purposes and sub3 will merge into sub3 llc with sub3 llc surviving the sub3 conversion sub2 will convert into a limited_liability_company sub2 llc that is disregarded as separate from sub1 for federal_income_tax purposes the sub2 conversion and together with the sub3 conversion the conversions representations the following representations have been made with respect to matters preceding the proposed transaction a b c the receivable represents indebtedness for federal_income_tax purposes the sub4 acquisition served a business_purpose unrelated to the proposed transaction and it qualified as a sec_351 exchange as well as a reorganization under sec_368 all amounts reflected as indebtedness on the balance sheets of sub4 sub3 sub2 and sub1 constitute indebtedness for federal_income_tax purposes the exchange the following representations have been made regarding the exchange d e f g h no sub4 stock_or_securities will be issued or deemed issued for services rendered to or for the benefit of sub4 in connection with the exchange no sub4 stock_or_securities will be issued or deemed issued for indebtedness of sub4 that is not evidenced by a security or for interest on indebtedness of sub4 which accrued on or after the beginning of the holding_period of sub3 for the debt the exchange is not the result of the solicitation by a promoter broker or investment house sub3 will not retain any rights in the receivable transferred to sub4 the fair_market_value of the sub4 stock deemed to be received by sub3 in the exchange will be equal to the fair_market_value of the receivable transferred ie the face_amount of the accounts_receivable previously included in income less any amount of the reserve for bad_debts i j k l m n o p q r s t sub4 will not assume any liabilities or acquire any property subject_to any liabilities pursuant to the exchange whether indebtedness or other forms of obligations including contingent obligations within the meaning of sec_357 there is no indebtedness between sub4 and sub3 and there will be no indebtedness created in favor of sub3 in the exchange the exchange will occur pursuant to a plan agreed upon before the exchange in which the rights of the parties are defined all exchanges pursuant to the exchange shall occur on approximately the same date there is no plan or intention on the part of sub4 to redeem or otherwise acquire any stock deemed to be issued in the exchange sub2 was the sole shareholder of sub4 for the month period ending with the sub4 acquisition sub3 will have been the sole shareholder of sub4 since the sub4 acquisition and taking into account all issuances of shares of sub4 stock in connection with the exchange and all sales exchanges transfers by gift or other dispositions of any sub4 stock in connection with the exchange sub3 and sub1 after the conversions will remain the sole shareholder of sub4 and therefore be in control of sub4 within the meaning of sec_368 after the exchange sub3 will be deemed to receive stock of sub4 approximately equal to the fair_market_value of the receivable transferred in the exchange sub4 will remain in existence and plans to retain and use the receivable transferred to it in a trade_or_business there is no plan or intention by sub4 to dispose_of the receivable other than in the normal course of its business operations each of sub3 and sub4 will pay its own expenses if any incurred in connection with the exchange the exchange will not result in diversification for purposes of sec_351 as provided in sec_1_351-1 sub3 is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy indebtedness of sub3 u v w x sub4 will not be a personal_service_corporation within the meaning of sec_269a the total fair_market_value of the receivable transferred by sub3 to sub4 will exceed the sum of i the amount of liabilities assumed as determined under sec_357 by sub4 in connection with the exchange ii the amount of liabilities owed to sub4 by sub3 that were discharged or extinguished in connection with the exchange and iii the amount of any money and the fair_market_value of any other_property other than stock permitted to be received under sec_351 without recognition of gain received by sub3 in connection with the exchange immediately_after_the_exchange the aggregate fair_market_value of the assets of sub4 will exceed the sum of its liabilities whether indebtedness or other forms of obligations including contingent obligations plus the liabilities if any to which assets of sub4 are subject_to the extent the receivable is an intercompany obligation that will be transferred in the exchange for federal_income_tax purposes i the exchange will not be engaged in with a view to shift items of built-in_gain loss income_or_deduction from the receivable in order to secure a tax_benefit that the sub group or its members would not otherwise enjoy in a consolidated or separate_return_year and ii none of the sub group members is described in or engaged in a transaction that is described in any of the following six circumstances a neither sub3 or sub4 has a loss subject_to limitation under sec_1 c or sec_1_1503_d_-4 but only if the other is not subject_to a comparable limitation b neither sub3 or sub4 has a special status under sec_1_1502-13 that the other does not also possess c no sub group member excludes discharge_of_indebtedness from gross_income under sec_108 within the same taxable_year as the exchange and no tax_attributes attributable to either sub3 or sub4 are reduced under sec_108 sec_1017 and sec_1_1502-28 except if the attribute reduction results solely from the application of sec_1_1502-28 d sub4 has no nonmember shareholder e sub4 will not issue preferred_stock to sub3 in the exchange and f the stock of sub4 or a higher-tier member other than a higher-tier member of an chain that includes sub3 and sub4 will not be disposed of within_12_months from the exchange unless at the time of the exchange sub3 sub4 and sub2 are all in the same chain and all of the stock of sub4 held by the sub group member is disposed of as part of the same plan or arrangement either directly or indirectly to persons that are not members of the sub group y sub3’s adjusted_basis in the receivable is approximately equal to its fair_market_value z all transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the exchange or the proposed transaction have been fully disclosed sub3 conversion the following representations have been made regarding the sub3 conversion aa sub3 and sub2 will adopt a plan of elective conversion or merger as applicable under state law into a limited_liability_company the sub3 conversion plan_of_liquidation and the sub3 conversion will occur pursuant to the sub3 conversion plan_of_liquidation bb sub2 on the date of adoption of the sub3 conversion plan_of_liquidation the sub3 conversion plan date and at all times thereafter until the sub3 conversion is completed will directly own all of sub3’s single class of stock and sub3 has no and will have no outstanding warrants options convertible securities or other obligations that may be classified as equity for federal_income_tax purposes cc no shares of sub3 stock have been redeemed during the three years preceding the sub3 conversion plan date and no shares of sub3 stock have been the subject of a prior intercompany recognition transaction under sec_1_1502-13 or its predecessor or basis_reduction under sec_108 and sec_1017 and sec_1_1502-28 dd by operation of law all transfers from sub3 to sub2 deemed to occur for federal_income_tax purposes will occur once the sub3 conversion is effective ee once the sub3 conversion is effective sub3 will cease to be a going concern and it will cease to conduct any activities as a corporation for federal_income_tax purposes ff for federal_income_tax purposes sub3 will cease to exist as a corporation once the sub3 conversion is effective and it will not retain any assets or engage in any activity following the sub3 conversion gg except for the sub4 acquisition sub3 will not have acquired assets in any nontaxable_transaction at any time except for acquisitions in the ordinary course of its business and acquisitions more than three years before the sub3 conversion plan date hh except for the sub4 acquisition and a prior unrelated sub3 contribution of receivables to sub4 no assets of sub3 have been or will be disposed of by either sub3 or sub2 except for the exchange the sub2 conversion dispositions ii jj kk ll in the ordinary course of sub3’s business and dispositions more than three years before the sub3 conversion plan date except for the exchange the sub3 conversion will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub3 if persons holding directly or indirectly more than in value of the sub3 stock as determined by application of sec_318 as modified by sec_304 also hold directly or indirectly more than in value of the stock in recipient following the sub3 conversion there is no plan or intention to undertake any_action eg an election to be treated as an association_taxable_as_a_corporation for federal_income_tax purposes under sec_301_7701-3 etc and no other circumstances will exist eg the existence of a second regarded_owner of a member interest that will prevent sub3 llc from being treated as disregarded from sub2 and sub1 following the sub2 conversion for federal_income_tax purposes under sec_301_7701-2 and sec_301_7701-3 prior to the sub3 conversion plan date no assets of sub3 will have been distributed in_kind transferred or sold to sub2 except for i transactions in the ordinary course of business and ii transactions more than three years before the sub3 conversion plan date sub3 will report all earned_income represented by assets that will be treated as distributed to sub2 for federal_income_tax purposes such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc mm the fair_market_value of the assets of sub3 will exceed its liabilities both at the sub3 conversion plan date and immediately before the time the sub3 conversion is effective nn the only intercompany debt that will exist between sub2 or any entity disregarded as separate from sub2 for federal_income_tax purposes and sub3 or any entity disregarded as separate from sub3 for federal_income_tax purposes at the time the sub3 conversion is effective will be the debt and possibly a relatively immaterial amount of debt that might accrue under sub2’s normal business operations between the exchange and the sub3 conversion the sub3 gap debt the debt and the sub3 gap debt will be extinguished for federal_income_tax purposes as a result of the sub3 conversion oo no intercompany debt between sub2 or any entity disregarded as separate from sub2 for federal_income_tax purposes and sub3 or any entity disregarded as separate from sub3 for federal_income_tax purposes will have been cancelled forgiven or discounted except for transactions more than three years before the sub3 conversion plan date pp sub2 is not an organization that is exempt from federal_income_tax under sec_501 or another provision of the code qq for any intercompany obligations that will be transferred in the sub3 conversion for federal_income_tax purposes i the sub3 conversion will not be engaged in with a view to shift items of built-in_gain loss income_or_deduction from intercompany obligations in order to secure a tax_benefit that the sub group or its member would not otherwise enjoy in a consolidated or separate_return_year ii to the extent an intercompany obligation will be extinguished ie an obligation between sub2 or any entity disregarded as separate from sub2 for federal_income_tax purposes and sub3 or any entity disregarded as separate from sub3 for federal_income_tax purposes all of the rights and obligations under the intercompany obligation will be extinguished in an intercompany_transaction under sec_1_1502-13 all income and deduction amounts with respect to the obligation will have been taken into account before the sub3 conversion the fair_market_value of the obligation will approximately equal the debtor’s adjusted_issue_price in the obligation and the creditor’s basis in the obligation and the debtor’s corresponding_item and the creditor’s intercompany_item after taking into account the special rules of sec_1 g i c with respect to the obligation will offset in amount and iii to the extent an intercompany obligation will not be extinguished ie an intercompany obligation not described in immediately preceding ii the sub3 conversion will be an intercompany_transaction under sec_1_1502-13 in which no amount of income gain deduction or loss is recognized by the creditor or debtor rr all transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the sub3 conversion or the proposed transaction have been fully disclosed sub2 conversion the following representations have been made regarding the sub2 conversion ss tt sub2 and sub1 will adopt a plan of elective conversion under state law into a limited_liability_company the sub2 conversion plan_of_liquidation and the sub2 conversion will occur pursuant to the sub2 conversion plan_of_liquidation sub1 on the date of adoption of the sub2 conversion plan_of_liquidation the sub2 conversion plan date and at all times thereafter until the sub2 conversion is completed will directly own all of sub2’s single class of stock and sub2 has no and will have no outstanding warrants options convertible securities or other obligations that may be classified as equity for federal_income_tax purposes uu no shares of sub2 stock have been redeemed during the three years preceding the sub2 conversion plan date and no shares of sub2 stock have been the subject of a prior intercompany recognition transaction under sec_1_1502-13 or its predecessor or basis_reduction under sec_108 and sec_1017 and sec_1_1502-28 vv by operation of law all transfers from sub2 to sub1 deemed to occur for federal_income_tax purposes will occur once the sub2 conversion is effective ww once the sub2 conversion is effective sub2 will cease to be a going concern and it will cease to conduct any activities as a corporation for federal_income_tax purposes xx yy zz for federal_income_tax purposes sub2 will cease to exist as a corporation once the sub2 conversion is effective and it will not retain any assets or engage in any activity following the sub2 conversion sub2 will not have acquired assets in any nontaxable_transaction at any time except for the sub3 conversion acquisitions in the ordinary course of its business and acquisitions more than three years before the sub2 conversion plan date except for the sub4 acquisition no assets of sub2 have been or will be disposed of by either sub2 or sub1 except for dispositions in the ordinary course of sub2’s business and dispositions more than three years before the sub2 conversion plan date aaa the sub2 conversion will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub2 if persons holding directly or indirectly more than in value of the sub2 stock as determined by application of sec_318 as modified by sec_304 also hold directly or indirectly more than in value of the stock in recipient bbb following the sub2 conversion there is no plan or intention to undertake any_action eg an election to be treated as an association_taxable_as_a_corporation for federal_income_tax purposes under sec_301_7701-3 etc and no other circumstances will exist eg the existence of a second regarded_owner of a member interest that will prevent sub2 llc from being treated as disregarded from sub1 for federal_income_tax purposes under sec_301_7701-2 and sec_301_7701-3 ccc prior to the sub2 conversion plan date no assets of sub2 will have been distributed in_kind transferred or sold to sub1 except for i transactions in the ordinary course of business and ii transactions more than three years before the sub2 conversion plan date ddd sub2 will report all earned_income represented by assets that will be treated as distributed to sub1 for federal_income_tax purposes such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc eee the fair_market_value of the assets of sub2 will exceed its liabilities both at the sub2 conversion plan date and immediately before the time the sub2 conversion is effective fff the only intercompany debt that will exist between sub1 or any entity disregarded as separate from sub1 for federal_income_tax purposes and sub2 or any entity disregarded as separate from sub2 for federal_income_tax purposes at the time the sub2 conversion is effective might be a relatively immaterial amount of debt that could accrue under sub2’s normal business operations up to the sub2 conversion the sub1 debt the sub1 debt will be extinguished for federal_income_tax purposes as a result of the sub2 conversion ggg no intercompany debt between sub1 or any entity disregarded as separate from sub1 for federal_income_tax purposes and sub2 or any entity disregarded as separate from sub2 for federal_income_tax purposes will have been cancelled forgiven or discounted except for transactions more than three years before the sub2 conversion plan date hhh sub1 is not an organization that is exempt from federal_income_tax under sec_501 or another provision of the code iii for any intercompany obligations that will be transferred in the sub2 conversion for federal_income_tax purposes i the sub2 conversion will not be engaged in with a view to shift items of built-in_gain loss income_or_deduction from intercompany obligations in order to secure a tax_benefit that the sub group or its member would not otherwise enjoy in a consolidated or separate_return_year ii to the extent an intercompany obligation will be extinguished ie an obligation between sub1 or any entity disregarded as separate from sub1 for federal_income_tax purposes and sub2 or any entity disregarded as separate from sub2 for federal_income_tax purposes all of the rights and obligations under the intercompany obligation will be extinguished in an intercompany_transaction under sec_1_1502-13 all income and deduction amounts with respect to the obligation will have been taken into account before the sub2 conversion the fair_market_value of the obligation will approximately equal the debtor’s adjusted_issue_price in the obligation and the creditor’s basis in the obligation and the debtor’s corresponding_item and the creditor’s intercompany_item after taking into account the special rules of sec_1 g i c with respect to the obligation will offset in amount and iii to the extent an intercompany obligation will not be extinguished ie an intercompany obligation not described in immediately preceding ii the sub2 conversion will be an intercompany_transaction under sec_1_1502-13 in which no amount of income gain deduction or loss is recognized by the creditor or debtor jjj all transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the sub2 conversion or the proposed transaction have been fully disclosed rulings the exchange based solely on the information submitted and the representations set forth above we rule as follows regarding the exchange sub3 will not recognize any gain_or_loss in the exchange sec_351 and sec_357 and sec_1_1502-13 sub4 will not recognize any gain_or_loss in the exchange sec_1032 sub3 will adjust its basis in its sub4 stock following the exchange based on its basis in the receivable contributed to sub4 sec_358 and sec_358 and sec_1_1502-80 sub4’s basis in the receivable received from sub3 in the exchange will equal sub3’s basis in the receivable immediately before the exchange sec_362 and sec_1_1502-80 sub4’s holding_period in the receivable received from sub3 in the exchange will include the period during which sub3 held it immediately before the exchange sec_1223 and sec_1_1502-13 the sub3 conversion based solely on the information submitted and the representations set forth above we rule as follows regarding the sub3 conversion the sub3 conversion will be treated as sub3’s distribution in complete_liquidation under sec_332 and sec_301_7701-3 no gain_or_loss will be recognized by sub2 on the deemed receipt of the assets and liabilities of sub3 pursuant to the sub3 conversion sec_332 no gain_or_loss will be recognized by sub3 on the deemed_distribution of its assets and liabilities to sub2 in the sub3 conversion sec_337 and sec_1_1502-13 the basis of each sub3 asset deemed received by sub2 pursuant to the sub3 conversion will equal sub3’s basis immediately before the sub3 conversion sec_334 the holding_period of each sub3 asset deemed received by sub2 pursuant to the sub3 conversion will include sub3’s holding_period immediately before the sub3 conversion sec_1223 and sec_1_1502-13 sub2 will succeed to and take into account the items of sub3 described in sec_381 subject_to the conditions and limitations specified in sec_381 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub3’s earnings_and_profits are reflected in sub2’s earnings_and_profits sub2 will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub3 as of the date of the sub3 conversion and any deficit in the earnings_and_profits of sub3 will be used only to offset earnings_and_profits accumulated after the date of the sub3 conversion sec_381 and sec_1_381_c_2_-1 sec_1_1502-33 sec_1_1502-80 the sub2 conversion based solely on the information submitted and the representations set forth above we rule as follows regarding the sub2 conversion the sub2 conversion will be treated as sub2’s distribution in complete_liquidation under sec_332 and sec_301_7701-3 no gain_or_loss will be recognized by sub1 on the deemed receipt of the assets and liabilities of sub2 pursuant to the sub2 conversion sec_332 no gain_or_loss will be recognized by sub2 on the deemed_distribution of its assets and liabilities to sub1 in the sub2 conversion sec_337 and sec_1_1502-13 the basis of each sub2 asset deemed received by sub1 pursuant to the sub2 conversion will equal sub2’s basis immediately before the sub2 conversion sec_334 the holding_period of each sub2 asset deemed received by sub1 pursuant to the sub2 conversion will include sub2’s holding_period immediately before the sub2 conversion sec_1223 and sec_1_1502-13 sub1 will succeed to and take into account the items of sub2 described in sec_381 subject_to the conditions and limitations specified in sec_381 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub2’s earnings_and_profits are reflected in sub1’s earnings_and_profits sub1 will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub2 as of the date of the sub2 conversion and any deficit in the earnings_and_profits of sub2 will be used only to offset earnings_and_profits accumulated after the date of the sub2 conversion sec_381 and sec_1_381_c_2_-1 sec_1_1502-33 sec_1_1502-80 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely _____________________________ lewis k brickates branch chief branch associate chief_counsel corporate
